Citation Nr: 0707579	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  03-13 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for 
pilonidal cyst, status post-excision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active service from December 1954 to December 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In February 2005, this matter was remanded for additional 
development and adjudication.  In its decision, the Board 
noted that the veteran's June 2002 claim also included an 
application to reopen previously denied claims for 
entitlement to service connection for a bilateral disorder of 
the feet, a back disorder, and a bilateral ear disorder, to 
include hearing loss.  The Board found that although the 
statement of the case (SOC) included these claims among the 
issues of the case, both the veteran's notice of disagreement 
(NOD) and his substantive appeal addressed only the 
evaluation of his service-connected pilonidal cyst residuals.  
In this regard, the Board noted that, while the NOD and the 
substantive appeal referenced numbness of his feet, the 
veteran consistently included this symptom as a residual of 
his cyst throughout the history of the disorder.  
Accordingly, the Board deemed the sole issue of the appeal to 
be as stated above.  38 C.F.R. §§ 20.201, 20.202.


FINDINGS OF FACT

1.  Neither the former criteria for skin disabilities, in 
effect when the veteran filed his claim, nor the revised 
criteria, which became effective August 30, 2002, are more 
favorable to the veteran's claim.

2.  The veteran's residuals of pilonidal cyst, status post-
excision, is not deep, does not cause limitation of motion, 
is not greater that 144 square inches, is not unstable, and 
is not painful on examination.  







CONCLUSION OF LAW

1.  The criteria for the assignment of a compensable 
evaluation for the veteran's residuals of pilonidal cyst, 
status post-excision, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.118; Diagnostic Codes 7801 to 7805 (2002) and 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in July 2002 and March 2005, the RO 
notified the veteran of the evidence needed to substantiate 
his claim and offered to assist him in obtaining any relevant 
evidence.  This letter gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.  The veteran was also invited to send additional 
evidence.  In addition, the RO has advised the veteran of the 
basic law and regulations governing the claim, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claim.  The veteran and 
his representative were provided with adequate notice of the 
evidence, which was not of record, that was necessary to 
substantiate the veteran's claim, and also of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The reasoning of this 
case applies here.  Despite the defective notice provided to 
the veteran on the latter two elements, however, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, supra.  
In this regard, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  In particular, 
the information and evidence associated with the claims file 
consists of the veteran's service medical records, post-
service treatment records, fee basis and VA examination 
reports, and statements submitted by the veteran and his 
representative in support of the claim.  In addition, the 
Board notes that this matter has been previously remanded for 
additional development, to include an additional opportunity 
to be examined in connection with his claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Increased rating.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2006).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2006).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2006).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2006); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

The Board also notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).
03A.

In this case, the veteran contends that a higher evaluation 
for his for pilonidal cyst, status post-excision, is 
warranted.  The veteran's disability is currently evaluated 
as noncompensable under Diagnostic Code 7819.  Under this 
code benign skin neoplasms are rated as disfigurement of the 
head, face, or neck  (DC 7800), scars (DCs 7801, 7802, 7803, 
7804, or 7805), or impairment of function.

Here, the Board notes that, effective August 30, 2002, VA 
amended the rating schedule for evaluating skin disabilities, 
including scarring.  See 67 Fed. Reg. 49,596 (Jul. 31, 2002) 
(to be codified at 38 C.F.R. § 4.118).  Where a law or 
regulation changes during the pendency of a claim, the Board 
must first determine whether the revised version is more 
favorable to the veteran.  In so doing, it may be necessary 
for the Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 2002) can be no earlier than the 
effective date of that change.  The Board must apply both the 
former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
generally consider the claim pursuant to both versions during 
the course of an appeal.  VAOPGCPREC 3-2000, 65 Fed. Reg. 
33422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

In this case, the Diagnostic Codes that govern the evaluation 
of scars did not change materially from the codes in place 
prior to August 2002.  Diagnostic Code 7805 is identical to 
the revised code.  Diagnostic Codes 7801 and 7802, prior to 
August 2002, dealt only with scars from burns, and are 
therefore not applicable to the veteran's case.  Diagnostic 
Codes 7803 and 7804 are applicable to scars that are 
superficial, poorly nourished, with repeated ulceration, or 
scars that are superficial, and are tender and painful on 
objective demonstration.  

The medical evidence in this case primarily consists of an 
October 2002 fee basis examination, and a November 2005 VA 
examination accompanied by an August 2006 addendum.  The 
October 2002 examiner noted the veteran's medical history, to 
include the removal of a pilonidal cyst in 1955.  Since that 
time, the examiner indicated that the veteran has had no 
surgery, and no associated problems such as oozing, itching, 
crusting, ulcer formation or shedding.  The veteran has had 
no flare-ups of pain and has not used any medication.  The 
veteran did, however, report symptoms in his legs, to include 
sweating, numbness, coldness, and involuntary 
movement/stretching in the legs, and some giving out with the 
right leg.  The veteran indicated that these leg symptoms 
have been going on since the removal of the cyst.  Upon 
examination, the examiner indicated that the veteran had a 5 
by 3/4 cm vertical scar at the cephalic range of the gluteal 
fold, well-healed.  There was no numbness, oozing, or 
remaining sinus or open area.  The veteran was noted to have 
some soreness and an irritative feeling around the area at 
times.  The veteran was found to have no neurosensory 
deficits on examination.  The lower extremity pulses and 
sensation were intact bilaterally.  The veteran was diagnosed 
with status post excision, pilonidal sinus.  The examiner 
noted that the veteran's leg symptoms were of unknown 
etiology, but also noted that he did not have access to the 
veteran's surgical records to determine the depth of the 
resection, and whether or not the lesion possibly could have 
involved sacral or lower spinal nerves, which could account 
for the veteran's symptoms.

The veteran was also afforded a VA examination in November 
2005.  The examiner indicated that the veteran's claims file 
had been reviewed in connection with the examination and 
report.  The examiner noted the veteran's medical history and 
current symptoms in his report, to include the veteran's 
current lower extremity complaints.  Upon examination, the 
veteran was noted to have, among other things, a well-healed 
incision over the lower sacrum compatible with a history of 
pilonidal cyst excision.  The veteran was diagnosed with 
lumbar degenerative arthritis and degenerative disc disease.  
The examiner then stated that the veteran's right leg 
instability is probably related to his lumbar disc disease 
and radiculopathy.  In an August 2006 addendum to this 
report, the examiner addressed the question of whether or not 
any sacral, lower spinal, or other nerve pathology is related 
to the veteran's pilonidal cyst, status post excision.  In 
this regard, the examiner noted that the area of the sacrum 
where the pilonidal cyst had been removed was totally healed, 
and that there is no indication that there has been drainage 
since the removal.  The scar was also non-tender on 
examination.  The examiner also indicated that there was no 
evidence of significant neurological deficit in the lower 
extremities, and the sacrum appeared totally intact.  The 
examiner stated that if a pilonidal cyst arose deep enough to 
involve sacral nerve roots one would expect some residual, 
either deficit in the sacrum and/or perhaps scarring, 
clumping, or absence of nerve roots.  After reviewing the 
veteran's medical records and the 1955 surgical report, and 
based on his examination of the veteran, the examiner stated 
that "I therefore feel that the probability of clinically 
significant sacral, lumbar, or other lower extremity nerve 
root pathology being manifestly present (much less being 
related to previous presence of or excision of a pilonidal 
cyst) is highly unlikely.  In my opinion, the probability in 
this particular case is significantly less that 50%."
 
Based on the foregoing, the Board finds that a compensable 
evaluation for the veteran's pilonidal cyst, status post-
excision, is not warranted.  In order to warrant a higher 
evaluation under Diagnostic Code 7805, the scar must have 
limited the function of the veteran's hips or legs in some 
way.  While the veteran does have bilateral leg symptoms as 
noted above, the August 2006 VA examiner indicated that these 
symptoms were not related to the cyst or its removal in 1955.  
The veteran's disability could also be rated under Diagnostic 
Codes 7801 to 7804.  These codes evaluate scars, other than 
head, face or neck, that are deep, or that cause limitation 
of motion (7801), that are superficial and that do not cause 
limitation of motion, if the area covered by the scar is 929 
square cm or greater (7802), that are superficial and 
unstable (7803), or that are superficial and painful on 
examination (7804).  In this case, the VA examiners who 
evaluated the veteran's scar, found the scar to be well-
healed, measuring 5 cm by 3/4 cm at the cephalic range of the 
gluteal fold.  There was no numbness, oozing, or remaining 
sinus or open area.  The scar was also noted to be non-tender 
on examination.  There was no indication that the scar was 
unstable or caused limitation of motion.  A higher evaluation 
under these Diagnostic Codes is not therefore available.  

In addition, the previous Diagnostic Codes also do not 
provide a higher evaluation for the veteran's scar.  As noted 
above, the Diagnostic Codes that govern the evaluation of 
scars did not change materially from the codes in place prior 
to August 2002.  Diagnostic Code 7805 is identical to the 
revised code.  Diagnostic Codes 7801 and 7802, prior to 
August 2002, dealt only with scars from burns, and are 
therefore not applicable to the veteran's case.  Diagnostic 
Codes 7803 and 7804 are applicable to scars that are 
superficial, poorly nourished, with repeated ulceration, or 
scars that are superficial, and are tender and painful on 
objective demonstration.  In this case, there is no evidence 
of repeated ulceration in the veteran's scar and the scar has 
not been found to be painful and tender on objective 
demonstration.  A compensable evaluation for the veteran's 
right hand scar is not warranted.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the veteran's disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) for any period since service 
connection was established, there is no showing that the 
veteran's disability has necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  









ORDER

A compensable disability rating for pilonidal cyst, status 
post-excision, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


